DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 5/29/2020.
Claims 1-16 and 18-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation " wherein the plurality of first envelope elements and the plurality of second envelope elements ".  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 claims a plurality of first envelope elements and/or a plurality of second envelope elements.
Similarly, claim 9 recites “the plurality of first envelope elements” and “the plurality of second envelope elements”.  There is insufficient antecedent basis for this limitation in the claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12, 14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohne (US 2010/0000268 A1).
Re claims 1 and 16, Kohne discloses a device for use in a household appliance (abstract), the device comprising:
a core (¶ [0015] interior hollow sphere) comprising at least one dispensing module (¶ [0015] carrier body 3 contains a substance; see also ¶ [0017] omit carrier body 3) adapted to dispense at least one preparation into a treatment space of the household appliance and/or to effect dispensing;
a casing (refs. 1, 2), wherein said casing is adapted to be positioned in the treatment space of the household appliance, wherein said casing comprises a first and a second envelope element (refs. 1.1, 2.1 and refs. 1.2 and 2.2), wherein the first envelope element (refs. 1.2, 2.2) is formed of a first material (¶ [0019] thermoplastic elastomer) and the second envelope element (refs. 1.1, 2.1) is formed of a second material (¶ [0019] plastic such as glass-fiber-reinforced polypropylene), and wherein the casing at least partially encloses the core (see figs. 3-4).  Re claim 16, at least one household appliance (abstract, washing machine).
Re claim 2, wherein the first envelope element is designed in such a way that it has sound-absorbing and/or shock-absorbing properties (inherent in a thermoplastic elastomer).
Re claims 4 and 18, wherein the first material is an elastomer (¶ [0019] thermoplastic elastomer) and wherein the second material is a thermoset and/or a thermoplastic (¶ [0019] polypropylene is a thermoplastic).
Re claims 5-7, wherein the casing has a plurality of first envelope elements and/or a plurality of second envelope elements (refs. 1.2, 2.2, 1.1., 2.1); wherein the casing comprises a first envelope element and a second envelope element per surface unit of the outer surface of the casing (refs. 1.1, 2.2 and refs. 1.1 and 2.1, i.e. two for each surface unit); wherein the plurality of first envelope elements and the plurality of second envelope elements are uniformly distributed over an outer surface of the casing (see fig. 1, 1 and 2 in hemispheres).
Re claims 8 and 19, wherein the first envelope element and the second envelope element are each at least partially in direct contact with the core (see figs. 1-3, 1.1 and 2.1 in direct interior contact and 1.2 and 2.2 partially in direct contact via holes 4A and 4B) or wherein the plurality of first envelope elements and the plurality of second envelope elements are each at least partially in direct contact with the core.
Re claims 9-10 and 20, wherein the first envelope element or the plurality of first envelope elements is at least partially disposed between the core and the second envelope element or the plurality of second envelope elements, or wherein the second envelop element or the plurality of second envelope elements is at least partially disposed between the core and the first envelope element or the plurality of first envelope elements (see figs. 2-3 1.1 and 2.1 between core and 1.2 and 2.2); Re claim 10, wherein at least one air chamber (see fig. 5 groove 55 is empty, therefore an air chamber) is formed between the first envelop element or the plurality of first envelope elements and the second envelope element or the plurality of second envelope elements, wherein the at least one air chamber has sound-absorbing and/or shock-absorbing properties (absent a claim to any special structure to the air chamber, any relatively sealed air space is expected to have some degree of sound-absorbing or shock-absorbing properties because air is compressible).
Re claim 12, wherein the core comprises at least one reservoir for a preparation (¶ [0014]-[0015] hollow body, hollow sphere).
Re claim 14, wherein the device is substantially spherical in shape (see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kohne.
Re claim 3, Kohn discloses as shown above and further discloses wherein the second envelope element has a lower coefficient of friction than the first envelope element with respect to objects introduced into the treatment space (inherent or expected in material properties of glass-fiber-reinforced polypropylene compared to a thermoplastic elastomer, i.e. thermoplastic elastomers often include rubberish gripping functionality as compared to a rigid plastic).  To any extent it is not clear the coefficient of frictions the thermoplastic elastomer has a higher coefficient of friction, it would have been an obvious selection of material to one of ordinary skill in the art to select a thermoplastic elastomer with a higher coefficient of friction than polypropylene, in order to better absorb impacts and reduce noise in the wash cycle.
Re claims 13 and 21, Kohn discloses as shown above and further discloses a carrier body having biocidal properties (¶ [0015]-[0016] silver-containing or doped materials).  At the time of filing, it would have been an obvious selection of material to further select the first and/or the second material to similarly have biocidal properties to prevent mold or odors build up on a cleaning device in constant contact with dirty water.  See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose, and/or wherein the casing further comprises a third envelope element formed of a third material, wherein the third material has biocidal properties.
Re claim 15, Regarding “substantially cuboid”, the mere change in shape of the device to be compact and stackable and stable, i.e. cuboid, is simply an obvious engineering expedient to one of ordinary skill in the art.  See MPEP 2144.04(I) Aesthetic Design Changes and (IV) Changes in Shape.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kohne, as applied above, and further in view of Hague et al. (US 2003/0000972 A1) (cited by Applicant).
Re claim 11¸Kohne discloses as shown above but does not disclose wherein the casing encloses the core in a liquid-tight manner (there being holes).  However, Hague discloses it is known in the washing machine dispenser art (abstract) to provide the casing such to enclose the core in a liquid-tight manner (see figs. 1-4, ¶ [0043] seal opening).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the casing of Kohne to seal the core in a liquid-tight manner, as suggested by Hague, in order to enable dispensing of additives during a rinse cycle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711